DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.  The arguments, related to the amended parts of the independent claims, are addressed in the rejection below. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 10 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims recite “the determined buffer” and “the offset buffer”.  There is insufficient antecedent basis for “the determined buffer” and “the offset buffer” in the claims.
 
			 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

8.	Claims 1-7, 9-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. (US 2012/0294353) cited in IDS, hereinafter “Fu” in view of .
As per claim 1, Fu discloses an image processing device comprising:
a memory; and a processor coupled to the memory (para. 058) and configured to:
set filtering parameters of an adaptive offset filter at a beginning of a largest coding unit (LCU) (the filter parameters are set in the header portion of the picture or the slice that contains the LCUs (para. 048), wherein the slice can be a single partition (para. 043) and each partition can be a LCU (para. 039); therefore, the filter parameters are set in the header portion of a LCU; fig. 12B), which is a unit of transmission (para. 043, LCU is used as a unit of block),
perform adaptive offset filtering on a decoded image, which has been processed by a local decoding process by using the filtering parameters of the adaptive offset filter (fig. 1; para. 029, sample adaptive offset (SAO) 131...is applied to the reconstructed video data) set during an encoding process of an image (para. 029, The encoder may need to access to the original video data in order to derive AO information),  
wherein the processor performing adaptive offset filtering is further configured to perform a coefficient writing process (para. 050, FIG. 13 illustrates an example where SAOP1, SAOP2 and SAOP3 are the same. In other words, the SAOP of the first LCU is SAOP1, and SAOP1 is used for the subsequent two LCUs. In this case, a syntax "run=2" will be encoded to signal the number of consecutive subsequent LCUs sharing the same SAOP. Since the SAOP for the next two LCUs is not transmitted, the rate of encoding 
determine whether a buffer type index is edge offset or band offset (see table 1 in para. 048),
	write the offset…in response to there being no matching offset…(para. 050, FIG. 13 illustrates an example where SAOP1, SAOP2 and SAOP3 are the same. In other words, the SAOP of the first LCU is SAOP1, and SAOP1 is used for the subsequent two LCUs. In this case, a syntax "run=2" will be encoded to signal the number of consecutive subsequent LCUs sharing the same SAOP. Since the SAOP for the next two LCUs is not transmitted, the rate of encoding their SAOPs can be saved.  This means that in the case SAOP1 is used for subsequent two LCUs, SAOPs for the next two LCUs are not set in the header of the coding unit as taught in para. 048 to be transmitted…on the other hand, since none of them shares SAOP with LCUs above, the merge-above syntax has a value 0 for blocks associated SAOP1, SAOP3 and SAOP4, which means said SAOPs have to be transmitted and would be set in the header of the coding unit as taught in para. 048 to be transmitted); 

transmit the parameters of the adaptive offset (the bitstream is transmitted to the decoder as shown in figs. 1-2 and as disclosed in para. 029 by stating that…information may have to be transmitted in the bitstream so that a decoder can properly recover the required information) set at a timing of the beginning of each LCU (para. 048, offset parameters are set in the header of the coding unit, wherein the coding unit can be a largest coding unit as shown in fig. 12B; therefore, the offset parameters are transmitted or received at the beginning of the LCU). 
However, Fu does not explicitly disclose select the determined buffer, and offset stored in the offset buffer; 
In the same field of endeavor, Tsai discloses select a determined buffer (para. 075, APS may also include one identifier to indicate the APS selected if multiple APSs is used), and offset stored in an offset buffer (see fig. 20); 

In the same field of endeavor, Chen discloses write the offset to an available region closest to a beginning of the selected buffer…(para. 032, APSs are stored in the buffer in FIFO order, which means data is written to the “head” of the buffer and read from the “tail”),
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have a memory or a buffer for storing filter information and an index for identifying the filter information as taught by Tsai and Chen so that the information can be shared by other filter unit, reduce the bits of the transmitted data and recover filter information at the decoder side.
As per claim 2, Fu discloses wherein the processor is further configured to determine filtering parameters for a current largest coding unit that indicate the type of adaptive filter offset and an offset value (para. 035 and 045). 
As per claim 3, Fu discloses wherein the processor is further configured to perform deblocking filter filtering on a decoded image to generate the image, wherein the adaptive offset filtering is performed on the image on which the deblocking filtering has been performed (fig. 2, SAO 131 performs adaptive offset filtering on reconstructed video data that is filtered by the DF 130; para. 030).
As per claim 4, Fu discloses wherein the processor is further configured to set filtering parameters for a current largest coding unit that identify a parameter of a 
 As per claim 5, Fu discloses wherein the processor is further configured to set filtering parameters for a current largest coding unit that indicate whether to use a parameter of a previously processed largest coding unit as a corresponding parameter of the current largest coding unit (para. 050, a merge-above flag may be used to indicate the case that the current LCU shares the SAOP of the LCU above…Since none of them shares SAOP with LCUs above, the merge-above syntax has a value 0).
As per claim 6, Fu discloses wherein the processor is further configured to set filtering parameters for a current largest coding unit that indicate whether to use a copy of filtering settings for a previously processed largest coding unit stored in a buffer as filtering settings for the current largest coding unit (para. 052, If RepeatedRow flag is equal to 1, no more information needs to be coded. For each LCU in the current LCU row, the related SAOP is copied from the LCU in the above LCU row. If RepeatedRow flag is equal to 0, the SAOPs of this LCU row are coded). 
As per claim 7, arguments analogous to those applied for claims 4 or 6 are applicable for claim 7. 
claim 9, Fu discloses wherein the processor is further configured to perform an encoding process in units that correspond to a hierarchical nature (in HEVC, it is inherited that each LCU can be divided into smaller CUs until leaf CUs or smallest CUs are reached.  Once the splitting of CU hierarchical tree is done, each leaf CU is subject to further split into prediction units (PUs) according to prediction type and PU partition.  These means that each LCU has a hierarchical structure). 
As per claims 10-16 and 18, arguments analogous to those applied for claims 1-7 and 9 are applicable for claims 10-16 and 18. 
As per claims 19-20, arguments analogous to those applied for claims 1-2 are applicable for claims 19-20.  In addition, Fu disclose in para. 058 using a computer readable storage medium. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482